EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in email format by Jay Mitchell(Reg. No. 54,326) on 08/16/2022.

The application has been amended as follows: 

9. 	(Currently amended) A computer-implemented method for automatically classifying emission tomographic images obtained via a emission tomography scanner comprising a collimator that is used for imaging, the method comprising: 
receiving a plurality of original intrinsic flood images and a plurality of class labels designating each original intrinsic flood image with one of a plurality of classifications that describe any non-uniformities are present in the original intrinsic flood image; 
wherein the plurality of original intrinsic flood images were acquired without the collimator and without energy, spatial, or sensitivity correction for the scanner; 
utilizing a data generator to create a plurality of generated images based on the original intrinsic flood images, wherein (i) the data generator shuffles the original intrinsic flood images and (ii) the number of generated images is greater than the number of original images;
performing one or more geometric transformations on the generated images to yield a plurality of transformed images; 
applying a binomial sub-sampling operation to the transformed images to yield a plurality of sub-sampled images for each original intrinsic flood image;-2-DOCKET NO.: 2019P21156USApplication No.: 16/735,844 
Response to Non-Final Office Action dated: April 14, 2022training a multi-layer convolutional neural network (CNN) using the sub-sampled images and the class labels to classify input intrinsic flood images as corresponding to one of the plurality of classifications, wherein the sub-sampled images are shuffled again during a training loop of the CNN; 
identifying a plurality of weights corresponding to the trained CNN;
and using the weights to create a deployable version of the CNN.

16.	(Currently amended) A system for computer-implemented method for automatically classifying emission tomographic images obtained via a emission tomography scanner comprising a collimator that is used for imaging, the system comprising: 
a memory unit storing a plurality of original intrinsic flood images and a plurality of class labels designating each original intrinsic flood image as belonging to one of a plurality of-3-DOCKET NO.: 2019P21156USApplication No.: 16/735,844 Response to Non-Final Office Action dated: April 14, 2022possible classifications, wherein the plurality of original intrinsic flood images were acquired without the collimator and without energy, spatial, or sensitivity correction for the scanner; 
an image processing computer configured to: 
randomly generate a plurality of subsets of the original intrinsic flood images using a data generator, thereby yielding a plurality of generated images; 
perform one or more geometric transformations on the generated images to yield a plurality of transformed images; 
apply a binomial sub-sampling operation to the transformed images to yield a plurality of sub-sampled images for each original image; and 
train a multi-layer convolutional neural network (CNN) using the sub-sampled images and the class labels to classify input intrinsic flood images as corresponding to one of the plurality of classifications, wherein the sub-sampled images are shuffled again during a training loop of the CNN.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: each of independent claim  9 and 16 recites, a computer-implemented method for automatically classifying emission tomographic images obtained via a emission tomography scanner comprising a collimator that is used for imaging, the method comprising: 
utilizing a data generator to create a plurality of generated images based on the original intrinsic flood images, wherein (i) the data generator shuffles the original intrinsic flood images and (ii) the number of generated images is greater than the number of original images,
 Response to Non-Final Office Action dated: April 14, 2022training a multi-layer convolutional neural network (CNN) using the sub-sampled images and the class labels to classify input intrinsic flood images as corresponding to one of the plurality of classifications, wherein the sub-sampled images are shuffled again during a training loop of the CNN; 
In the closest prior art of record, Shi teaches classifying medical images by training a convolutional neural network disclosed in ¶[0066]
However, Shi does not disclose the idea of utilizing a data generator to shuffle flood images and training the CNN to use sub-sampled images that are reshuffled during the training loop. 
	Vija teaches utilizing a data generator to create generated images of the original and shuffling the images in ¶[0018].
However, even if Vija were combined with Shi, the combination would fail to teach or suggest the idea of a second shuffle within the training loop of the CNN within the context of the remaining features of independent claim 9 and 16. The remaining prior art of record does not cure the above deficiencies.
 Because the cited prior art of record does not teach or suggest each and every feature of the
independent claim, claim 9 is allowed. Claims 3-4, 10-12 and 14-15 are allowed by virtue of their dependency of claim 1. Independent claim 16 is allowed and Claim 17 is allowed by virtue of their dependency of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        /CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663